DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Drawings
The drawings are objected to because all Figures (1A-5) fail to be line drawings. Each component of the assembly are not identified by numeral both in the drawing and the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because of the following informalities: for example paragraph 12 of the specification that the robotic training device (100) employs combination of pneumatic, electric or Bowden cables with small motors, actuators, software and so on but how these components are assembled and positioned are not sufficiently discussed and disclosed in the specification and the Figures provided. 
In paragraphs 17-18 of the instant specification, it is disclosed that the robot (100) can execute several speeds and it is not clear what the listed speeds are maintained and how the speeds are to be registered and by what component. In paragraph 21-22, it is stated that the robot (100) can have applications to assist patents and for the robot to have a “record” and “play” modes including “automatic Guide Mode”, “semi-Automatic Guide Mode”) and “Free Swing/Unconstrained Mode” but it is not clear how and with what mechanism these modes are to be maintained with. It is also not clear how and with what component the visual cues (the “Green Light”, “Yellow Light” and “”Red Light” are maintained. What mechanism is expected to do the data capture? All components that are critical for the invention to work properly need to be clearly provided with assembly locations and numeral numbers both in the specification and the Figures without introducing new matter.
Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is insufficient structures disclosed to allow one to make and use this invention without undue experimentation.
The disclosure is not found to be enabling because of the following issues: for example paragraph 12 of the specification that the robotic training device (100) employs combination of pneumatic, electric or Bowden cables with small motors, actuators, software and so on but how these components are assembled and positioned properly to allow the device to help improve a golf swing or to assist patents in rehabilitation are not sufficiently discussed and these components that appear to be critical for meeting 
In paragraphs 17-18 of the instant specification, it is disclosed that the robot (100) can execute several speeds and it is not clear what the listed speeds are maintained and how the speeds are to be registered and by what component. In paragraph 21-22, it is stated that the robot (100) can have applications to assist patents and for the robot to have a “record” and “play” modes including “automatic Guide Mode”, “semi-Automatic Guide Mode”) and “Free Swing/Unconstrained Mode” but it is not clear how and with what mechanism these modes are to be maintained with. It is also not clear how and with what component the visual cues (the “Green Light”, “Yellow Light” and “”Red Light” are maintained. What mechanism is expected to do the data capture?


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim does to have any structure that will cause the improvement of a golf swing and assist patients in rehabilitation. The claim only appear to disclose the 

As best understood the claim is rejected below:



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Remington (US Patent 1,530,519).

It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Stewart (US Patent 3,698,721).
Stewart discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Cox (US Patent 4,758,000).
Cox discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Ballard et al. (US Patent 1,530,519).
Ballard discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Lepley (US Patent 5,324,247).
Lepley discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Kossnar et al. (US Patent 6,551,196).
Kossnar discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Goel et al. (US Patent 8,360,942).
Goel discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hungelmann (US Patent Publication No.  2016/0089590).
Hungelmann discloses a device that is capable of being used for improving a golf swing and for assisting patents in rehabilitation (see all Figures).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please note that all listed references by examiner read on claim 1 and they each can be used to reject claim 1 under 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NINI F LEGESSE/
Primary Examiner, Art Unit 3711